 


109 HR 1357 IH: Human Cloning Prohibition Act of 2005
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1357 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Weldon of Florida (for himself, Mr. Stupak, Mr. Sensenbrenner, Mrs. Miller of Michigan, Mr. Wolf, Mr. Oberstar, Mr. Cantor, Mr. Ryun of Kansas, Mr. Murtha, Mr. Pitts, Mr. Hostettler, Mr. Sullivan, Mr. Ferguson, Mr. Neugebauer, Mr. Garrett of New Jersey, Mr. Buyer, Mr. Chabot, Mr. Taylor of Mississippi, Mr. Akin, Ms. Foxx, Mr. Shuster, Mr. Norwood, Mr. Smith of New Jersey, Mr. Whitfield, Ms. Ros-Lehtinen, Mrs. Jo Ann Davis of Virginia, Mr. Berry, Mr. Wilson of South Carolina, Mr. DeLay, Mr. Shimkus, Mr. Brady of Texas, Mr. Terry, Mr. Kennedy of Minnesota, Mr. Souder, Mr. Bilirakis, Mr. McIntyre, Mr. Sessions, Mr. Petri, Mr. Baker, Mr. Renzi, Mr. Hayes, Mr. Bachus, Mr. Tancredo, Mr. Tiahrt, Mr. Goode, Mr. Burgess, Mr. Stearns, Mr. Barrett of South Carolina, Mr. McCotter, Mr. Costello, Mr. King of Iowa, Mr. McHenry, Mr. Ney, Ms. Hart, Mr. Kingston, Mr. Skelton, Mr. Mollohan, Mr. Wamp, Mr. Fossella, Mr. Herger, Mr. Aderholt, Mr. Hayworth, Mr. Brown of South Carolina, Mr. Shadegg, Mr. Gutknecht, Mr. Jones of North Carolina, Mr. Lucas, Mr. Graves, Mr. Gingrey, Mr. Boustany, Mr. Walsh, Mr. Miller of Florida, Mr. Westmoreland, Mr. Thornberry, Mr. McCaul of Texas, Mr. Bishop of Utah, Mr. Ryan of Wisconsin, Mr. Blunt, Mr. Pombo, Mrs. Myrick, Mr. Ehlers, Mr. Pence, Mr. Sam Johnson of Texas, Mrs. Capito, Mr. Wicker, Mr. Everett, Mr. Green of Wisconsin, Mr. Davis of Kentucky, Mr. Pickering, Mr. Forbes, Mrs. Blackburn, Mr. Weller, Mr. Fitzpatrick of Pennsylvania, Mr. Marshall, Mrs. Cubin, Mr. Franks of Arizona, Mr. Platts, Mr. Duncan, Mr. Rogers of Michigan, Mr. Inglis of South Carolina, Mr. Lewis of Kentucky, Mr. Goodlatte, Mr. Crenshaw, and Mr. Hall) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to prohibit human cloning. 
 
 
1.Short titleThis Act may be cited as the Human Cloning Prohibition Act of 2005. 
2.Prohibition on human cloning 
(a)In generalTitle 18, United States Code, is amended by inserting after chapter 15, the following: 
 
16Human cloning 
 
Sec 
301. Definitions 
302. Prohibition on human cloning 
301.DefinitionsIn this chapter: 
(1)Human cloningThe term human cloning means human asexual reproduction, accomplished by introducing nuclear material from one or more human somatic cells into a fertilized or unfertilized oocyte whose nuclear material has been removed or inactivated so as to produce a living organism (at any stage of development) that is genetically virtually identical to an existing or previously existing human organism. 
(2)Asexual reproductionThe term asexual reproduction means reproduction not initiated by the union of oocyte and sperm. 
(3)Somatic cellThe term somatic cell means a diploid cell (having a complete set of chromosomes) obtained or derived from a living or deceased human body at any stage of development. 
302.Prohibition on human cloning 
(a)In generalIt shall be unlawful for any person or entity, public or private, in or affecting interstate commerce, knowingly— 
(1)to perform or attempt to perform human cloning; 
(2)to participate in an attempt to perform human cloning; or 
(3)to ship or receive for any purpose an embryo produced by human cloning or any product derived from such embryo. 
(b)ImportationIt shall be unlawful for any person or entity, public or private, knowingly to import for any purpose an embryo produced by human cloning or any product derived from such embryo. 
(c)Penalties 
(1)Criminal penaltyAny person or entity that violates this section shall be fined under this title or imprisoned not more than 10 years, or both. 
(2)Civil penaltyAny person or entity that violates any provision of this section shall be subject to, in the case of a violation that involves the derivation of a pecuniary gain, a civil penalty of not less than $1,000,000 and not more than an amount equal to the amount of the gross gain multiplied by 2, if that amount is greater than $1,000,000. 
(d)Scientific researchNothing in this section restricts areas of scientific research not specifically prohibited by this section, including research in the use of nuclear transfer or other cloning techniques to produce molecules, DNA, cells other than human embryos, tissues, organs, plants, or animals other than humans.. 
(b)Clerical amendmentThe table of chapters for part I of title 18, United States Code, is amended by inserting after the item relating to chapter 15 the following: 
 
 
16.Human Cloning301. 
 
